Title: To Thomas Jefferson from George Washington, 26 July 1793
From: Washington, George
To: Jefferson, Thomas



July 26th: 1793

The President returns to the Secretary of State the Letter from Peter Le Maigre, complaining of a second vessel having been taken from him by the British. If any thing more effectual than was done in the former case can be done in this, the President would wish it; but if there appear no other measures which can be taken with propriety, the President thinks the same steps should be followed as in the former case.
